NOTE: This order is nonprecedential '
United States Court of Appeals
for the Federal Circuit
DONNA BROWN,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3044 _
Petition for review of the Merit SysteIns Protection
Board in case no. CH07521{){)371-I-1.
ON MOTION
ORDER
Upon consideration of the motion to reform the official
caption to designate the Merit Systems Pr0tecti0n Board
as the respondent,
IT IS ORDERED TI-IAT2
(1) The motion is granted The revised official cap-
tion is reflected above

BROWN V. MSPB 2
(2) Donna BroWn's opening brief is due within 30
days of the date of filing of this order.* The requirement
that Brown file a Fed. Cir. R. 15(c) statement is waived in
this case.
FoR THE CoURT
  1  /s/ Jan Horbal_v
Date J an Horbaly
Clerk
cc: Donna Brown (inforn1al brief form enclosed)
Elisha C. Seaton, Esq.
Sara B. Rearden, Esq. faa
ll/if l 1 2011
s20
JAI|`HORBALY
CLERK
" Initially it appeared that BroWn had filed a brief
when she filed her petition for review. However, the court
does not have any copies of her brief on file. lf Brown has
a copy of a previously submitted brief, she may file it with
the court and it will be accepted for filing If Brown did
not previously file a brief, we have enclosed the informal
brief form which may be used to prepare her brief Brown
should send to counsel for the Merit Systems Protection
Board a copy of the brief that she mails to this court.
Counsel's address is:
Sara B. Rearden, Esq.
Merit Systems Protection Board
1615 M. Street, N.W.
Washington, DC 204l9